DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 10-12 are objected to because of the following informalities:  Claims 10-12 recite the word “deployed” which should be revised to read -deployable-, as the limitations pertain to an apparatus whereas formerly recited the claims are recited as positive method steps.  Appropriate correction is required.
Claim 12 should be revised so that the limitation reads - further comprising one or more sampling drones, wherein an array of the rafts is deployable under the direction of the one or more sampling drones-, therefore making it clear that the drones are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 9-10 state “wherein remedial plants are grown in the tube-shaped pods” however line 4 states “one or more tube-shaped pods formed in the raft and configured to hold seed or media”. It is unclear whether applicant actually intends for the raft to require the remedial plant or not. 
Claims 2-12 are similarly rejected due to dependency on claim 1 as seen above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Myers (US 20190216030 A1) in view of Ecovative (NPL provided in this OA) and Villalon (US 20160227720 A1).
Regarding claim 1: Myers discloses a system for monitoring and improving water quality to mitigate harmful algal blooms using smart rafts (300), the system comprising: a sensor holder formed in the raft and configured to hold a water quality sensor accessing a water channel extending through a bottom of the raft (para 76, “The wireless communication gear 310, 410 may further include a temperature sensor to monitor temperature of the ocean surface water and/or air of the environment in which the GPS drifter 300, 400 is placed”, while not illustrated it is clear as the sensor must touch the ocean surface water in order to monitor the temperature).
Myers fails to disclose the raft being made of mycomaterial.
However Ecovative teaches a raft made from a mycomaterial (see Fig. below). 

    PNG
    media_image1.png
    642
    730
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the board as disclosed by Myers with the mycomaterial as taught by Ecovative so as to provide a buoyant but economically friendly and biodegradable raft able to carry heavy loads.
Modified Myers fails to explicitly teach one or more tube-shaped pods formed in the raft and configured to hold seed or media and configured with a root channel at the bottom of the pods extending through a bottom of the raft; wherein remedial plants are grown in the tube-shaped pods with roots 4 of the remedial plants passing through the water channel into water underneath the raft.
However, Villalon teaches one or more tube-shaped pods (20) formed in the raft (50) and configured to hold seed or media (para 44, “In a different embodiment, the first passageway may be packed with a grow medium in which the plant is disposed”) and configured with a root channel at the bottom of the pods extending through a bottom of the raft (Figs. 4-6); wherein remedial plants (2) are grown in the tube-shaped pods with roots (4) of the remedial plants passing through the water channel into water underneath the raft (Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the raft as disclosed by modified Myers with the plants as taught by Villalon so as to use the plant in order to improve the quality and environment of the water.
Regarding claim 2: the modified reference teaches the limitations of claim 1 as shown above.
Modified Myers further teaches a surface camera mounted in top of the raft for providing one of media documentation, surveillance, and status information (para 67, “Data from the semi-autonomous farm monitoring GPS drifter 300, 400 preferably includes visuals (e.g., by low-res camera to reduce data transmission requirements)”).
Regarding claim 4: the modified reference teaches the limitations of claim 1 as shown above.
Modified Myers teaches one or more solar panels mounted on the raft serving as a power source for electronic elements (para 61, “Optionally the battery 322 may be charged or replaced with a solar panel.”).
Regarding claim 5: the modified reference teaches the limitations of claim 1 as shown above.
Modified Myers a global positioning system (GPS) (310) mounted on the raft providing positional information.
Regarding claim 9: the modified reference teaches the limitations of claim 1 as shown above.
Villalon further teaches a coupling device to allow one or more rafts to be connected and disconnected to one another (Fig. 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the rafts as disclosed by modified Myers with the coupling devices as taught by Villalon so as to further improve the quality and environment of water in targeted locations where the conditions require quick response. 
Regarding claim 10: the modified reference teaches the limitations of claim 1 as shown above.
Modified Myers further teaches one or more rafts deployed across a body of water to evaluate water quality conditions (Fig. 2, para 137, “It is preferable to use multiple GPS drifters 300, 400 to reduce the risk of failure, damage, overturning, non-adherence to the mat, etc. of any one GPS drifter 300, 400.”).
Regarding claim 11: the modified reference teaches the limitations of claim 1 as shown above.
Modified Myers further teaches one or more rafts deployed in targeted locations within a body of water to improve water quality conditions (Fig. 2, para 137, “It is preferable to use multiple GPS drifters 300, 400 to reduce the risk of failure, damage, overturning, non-adherence to the mat, etc. of any one GPS drifter 300, 400.”). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Myers, Ecovative and Villalon as applied to claim 1 above, and further in view of Boice (US 20050164575 A1).
Regarding claim 3: the modified reference teaches the limitations of claim 1 as shown above.
Modified Myers fails to teach an underwater camera mounted underneath the raft for providing visual information of water quality.
However, Boice teaches an underwater camera mounted underneath the raft for providing visual information of water quality (para 26, “The video camera, if provided, suitably is an underwater camera for locating victims under the ice.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the raft as disclosed by modified Myers with the underwater camera as taught by Boice so as to allow a user from a distance away evaluate the water conditions and determine if they are consistent with the readings from the sensors. 
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Myers, Ecovative and Villalon as applied to claim 1 above, and further in view of Cicoff (US 20030061754 A1).
Regarding claim 6: the modified reference teaches the limitations of claim 1 as shown above.
Modified Myers fails to teach a motor mounted on the raft to drive a propulsion system to actively move and position of the raft.
However, Cicoff teaches a motor (74) mounted on the raft to drive a propulsion system (48) to actively move and position of the raft (para 36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the raft as disclosed by modified Myers with the propulsion system as taught by Cicoff so as to provide a form of movement in the raft and allow it to travel greater distances when desired by the user. 
Regarding claim 7: the modified reference teaches the limitations of claim 1 as shown above.
Modified Myers fails to teach a propulsion system mounted on the raft to provide for controlled movement of the raft.
However, Cicoff teaches a propulsion system (48) mounted on the raft to provide for controlled movement of the raft (para 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the raft as disclosed by modified Myers with the propulsion system as taught by Cicoff so as to provide a form of movement in the raft and allow it to travel greater distances when desired by the user. 
Regarding claim 8: the modified reference teaches the limitations of claim 1 as shown above.
Modified Myers fails to teach a rudder to steer the raft into desired positions.
However, Cicoff teaches a rudder (50) to steer the raft into desired positions (para 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the raft as disclosed by modified Myers with the rudder as taught by Cicoff so as to provide a controlled directional movement in the raft and allow it to travel to desired areas by the user.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Myers, Ecovative and Villalon as applied to claim 1 above, and further in view of Wang (US 10338608 B2).
Regarding claim 12: the modified reference teaches the limitations of claim 1 as shown above.
Modified Myers fails to teach an array of the rafts deployed under direction of one or more sampling drones
However, Wang teaches an array of the rafts deployed under direction of one or more sampling drones (10a, abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the rafts as disclosed by modified Myers with the water sampling drones as taught by Wang so as to allow the drones to quickly determine which areas need further observation/quality improvement, and then allowing the user to deploy the rafts to certain areas that the drones have flagged.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cited art not relied upon are in applicant’s related field of water rafts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR REYES whose telephone number is (571)272-5318. The examiner can normally be reached M-Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619